Citation Nr: 1145107	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  04-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1. Entitlement to an evaluation in excess of 30 percent for a mood disorder, diagnosed as major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Board denied the Veteran's claim for entitlement to an evaluation in excess of 30 percent for a mood disorder, diagnosed as major depressive disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision.  The Court granted the motion in March 2011.  The matter is now presented for the Board's further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion filed with the Court, the parties to the appeal agreed that the Board's July 2010 decision should be vacated because the Board failed to discuss a March 2008 VA peripheral nerves examination in which the examiner noted that the Veteran had been unemployed since 2001 due to his pain and lack of mental concentration.  The joint motion cited error in the Board's failure to consider whether this statement demonstrated that a higher disability rating was warranted for the Veteran's service-connected mood disorder and whether a claim for total disability based on individual unemployability (TDIU) had been raised.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Board notes that the RO previously denied the Veteran's claim for individual unemployability.  The Board additionally notes, however, that after this denial, the Veteran submitted a private employability evaluation dated September 2011 in which E.H., a vocational rehabilitation consultant, determined that it was at least as likely as not that the Veteran's service-connected mental and back disorders rendered the Veteran unable to secure or follow a substantially gainful occupation.  

Given the Veteran's March 2008 claim that pain and his mental disorders rendered him unable to work, the Board finds that new VA examinations are in order to determine the nature and severity of the Veteran's service-connected mental and back disorders and to determine whether these disorders, when considered by themselves or combined, render the Veteran unable to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any records which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA mental disorder examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating mental disorders, the examiner must address impact on the Veteran's ability to work due his major depressive disorder.  In providing the opinion, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected disabilities alone render him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

3.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The claims folder is to be made available for the examiner to review. In accordance with the latest AMIE worksheet for rating spine disorders, the orthopedist must address the impact on the Veteran's ability to work due to his postoperative herniated nucleus pulposus with lumbar laminectomy and spinal fusion, and radiculopathy of the right and left lower extremities.  .  In providing the opinion, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected disabilities alone render him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided.

4.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for any failure to report for each and every VA examinations without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to an evaluation in excess of 30 percent for a mood disorder and the related issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in light of all pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


